                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

    EVELYNE RUETIMANN TOPFER

                                                                          Case No.:   5-18-bk-01968 RNO

                                               Document No.:                          30
    Alleged Debtor in an Involuntary Case that
                            has been dismissed Nature of
                                               Proceeding:                            Request for Judgment
                                                                                      Under 303(i) of the
                                                                                      Bankruptcy Code

                                                                   OPINION1

             A husband and wife are parties to a divorce action in state court which is nearly four

years old. The husband filed an involuntary bankruptcy petition against his wife. The involuntary

petition was dismissed because of numerous deficiencies. The wife now seeks the award of

professional fees and punitive damages. Professional fees are awarded in the amount of

$4,360.00 and punitive damages are awarded in the amount of $2,000.00.

I.           JURISDICTION

             This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and § 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

II.          PROCEDURAL HISTORY

             An involuntary Chapter 7 bankruptcy proceeding was commenced by an Involuntary

Petition (“Involuntary Petition”) filed by Kurt Alan Topfer (“Topfer”) against Evelyne

Ruetimann Topfer (“Ruetimann”), the putative debtor. ECF No. 1. On May 10, 2018, a summons

was issued to Ruetimann by the Bankruptcy Clerk pursuant to Federal Rule of Bankruptcy

Procedure 1010. ECF No. 4.



1
    Drafted with the assistance of Timothy R. Powell, Law Clerk.
                                                                      1

Case 5:18-bk-01968-RNO                         Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55        Desc
                                               Main Document    Page 1 of 10
           On May 10, 2018, an order was entered to show cause why the case should not be

dismissed for failure to comply with the requirements of 11 U.S.C. § 303(b).2 ECF No. 5. A

hearing on the Order to Show Cause was set for June 13, 2018.

           A show cause hearing was held on June 13, 2018. At the conclusion of that hearing, an

order was entered dismissing the Involuntary Petition. The dismissal order provided that the

Court would retain jurisdiction to consider any request for judgment filed under § 303(i) for

damages. The dismissal order further provided that any request for judgment could be filed

within ninety days of the Court’s order.

           On June 29, 2018, Topfer filed a one-page document titled “Motion Relief from a

Judgment or Order Involuntary Petition” (“Reconsideration Motion”). ECF No. 22. The

Reconsideration Motion provided, in part, “PLAINTIFF WILL MOVE FOR THE COURT for

an order to reconsider the judgment entered on June 13th, 2018, on the grounds that, or pursuant

to Federal Rule Civil Procedure 60, and said grounds have resulted in a miscarriage of justice, . .

.”. ECF No. 22. A Brief was filed in support of the Reconsideration Motion. ECF No. 23.

Ruetimann filed a Brief opposing the Reconsideration Motion. ECF No. 26.

           On July 20, 2018, a hearing was held on the Reconsideration Motion whereby Topfer

sought reconsideration of the dismissal of the Involuntary Petition. On that date, an order was

entered denying the Reconsideration Motion. ECF No. 28.

           On September 10, 2018, Ruetimann filed a Request for Judgment Under § 303(i) of the

Bankruptcy Code (“Request for Judgment”). ECF No. 30. The Request for Judgment seeks the

award of attorney’s fees and costs, as well as punitive damages, in favor of Ruetimann and

against Topfer.

           Topfer did not file any written response to the Request for Judgment. A hearing on the

Request for Judgment was held on December 18, 2018. At the hearing, Ruetimann’s counsel


2
 Unless otherwise noted, all future statutory references are to the Bankruptcy Code, 11 U.S.C. § 101, et seq., as amended by the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 37 ("Bankruptcy Code").
                                                                       2

Case 5:18-bk-01968-RNO                       Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                                             Desc
                                             Main Document    Page 2 of 10
proffered what two witnesses would testify to if called to the stand. The first proffer concerned

Attorney Ruth Borland, Ruetimann’s counsel in the divorce action. It was proffered that

Attorney Borland was prepared to testify in support of the additional attorney’s fees incurred by

reason of the Involuntary Petition.

       The second proffer concerned Juliane von Schmeling, who has Ruetimann’s power of

attorney. Ruetimann resides in Switzerland, and von Schmeling attended court hearings and

assisted in communications between legal counsel and Ruetimann.

       Ruetimann did not attend the hearing on the Request for Judgment. Her counsel argued

Ruetimann suffered emotional distress by being thrown into an involuntary bankruptcy

proceeding. She also argued that the Involuntary Petition was filed in bad faith and would, thus,

also sustain an award of punitive damages. Attached to the Request for Judgment are detailed

time records showing the services rendered, the time expended, and the amounts charged by

Attorney Borland and Ms. von Schmeling.

       Topfer argued that the Involuntary Petition was not frivolous and was filed without

malicious intent. When questioned by me, he testified that he would not file another involuntary

petition against Ruetimann. He also offered that he would not have filed the Involuntary Petition

in the first place, if he had legal counsel. Topfer maintained that he thought that filing the

Involuntary Petition would somehow aid in the payment of the homeowners’ insurance

premiums or the homeowners’ association dues for two real properties which are jointly owned

by Ruetimann and him.

       Those readers who wish to gain a better understanding of the legal history between

Topfer and Ruetimann can review In re Topfer, 587 B.R. 622 (Bankr. M.D. Pa. 2018)

(“Adversary Proceeding”). That matter concerns an adversary proceeding filed in Topfer’s own

voluntary Chapter 7 case, which was commenced by a petition he filed on May 9, 2018. Topfer

filed the adversary proceeding, by way of a notice of removal; whereby he removed from state

                                                  3

Case 5:18-bk-01968-RNO          Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                  Desc
                                Main Document    Page 3 of 10
court a divorce proceeding between Ruetimann and him which has been pending in the Court of

Common Pleas of Luzerne County since June 14, 2015 (“Divorce Action”). In Topfer, I

permissively abstained, granted Ruetimann limited relief from the automatic stay, and remanded

the Divorce Action to state court.

       Pursuant to Federal Rule of Evidence 201, I will take judicial notice of the underlying

docket entries, and other matters not reasonably subject to dispute in this involuntary Chapter 7

case, as well as those in the voluntary Chapter 7 case filed by Topfer to Case No. 5-18-bk-01966

RNO. I also take judicial notice of the docket entries in the Adversary Proceeding. In re

Harmony Holdings, LLC, 393 B.R. 409, 413 (Bankr. D.S.C. 2008); In re Paolino, No. 85-

00759F, 1991 WL 284107, at *12 n.19 (Bankr. E.D. Pa., Jan. 11, 1991).

       The Request for Judgment is now ripe for decision.

III.   DISCUSSION

       A.      Dismissal of the Involuntary Petition

       My Order of June 13, 2018, dismissed the Involuntary Petition. That Order contained

nine numbered findings. Those findings included:

               2.     The Involuntary Petition only bears the signature of Kurt A.
                      Topfer as a petitioner.

               3.     Paragraph 13 of the Involuntary Petition does not identify any
                      claim that the Petitioning Creditor [Topfer] holds against the
                      Putative Debtor [Ruetimann].

               5.     The claims listed in Paragraph 13 of the Involuntary Petition,
                      none of whom are held by a signing petitioning creditor, total
                      the sum of $6,252.44.

               8.     The Involuntary Petition does not comply with the minimum
                      requirements of either § 303(b)(1) or § 303(b)(2) of the
                      Bankruptcy Code.

       An involuntary petition can be filed by three or more entities holding at least $15,775.00

of non-contingent, unsecured and undisputed claims against the debtor. 11 U.S.C. § 303(b)(1); In



                                                 4

Case 5:18-bk-01968-RNO         Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                Desc
                               Main Document    Page 4 of 10
re Forever Green Athletic Fields, Inc., 804 F.3d 328, 333 (3d Cir. 2015); In re Express Car &

Truck Rental, Inc., 440 B.R. 422, 433 (Bankr. E.D. Pa. 2010).

         Alternatively, if the debtor has fewer than twelve such creditors, an involuntary case may

be commenced by a single creditor who holds a claim of at least $15,775.00. 11 U.S.C.

§ 303(b)(2); In re Taub, 438 B.R. 761, 770 (Bankr. E.D.N.Y. 2010) (decided when statutory

minimum was $14,425.00); In re Tichy Elec. Co., Inc., 332 B.R. 364, 372 (Bankr. N.D. Ia.

2005).

         I repeated some of the findings from the dismissal order only to illustrate how deficient

the Involuntary Petition was. Topfer has appeared pro se, as a self-represented party, throughout

these proceedings and in his own voluntary Chapter 7 case. Clearly, Topfer has the right to

represent himself. While I may read his papers more liberally, I cannot excuse his failure to meet

threshold legal requirements.

         During the June 13, 2018, show cause hearing, Topfer admitted that he did not consult

with an attorney about the legal requirements before he filed the Involuntary Petition.

Ruetimann’s bankruptcy counsel has described the Involuntary Petition as “facially invalid.” The

Court agrees with that characterization.

         The fact that the Involuntary Petition was filed with so many deficiencies suggests that

the filing may have been done for an improper purpose, such as harassment or delay. Further, the

filing suggests that Topfer failed to make a reasonable inquiry before he filed the Involuntary

Petition.

         B.     Request for Attorney’s Fees and Costs

         The Bankruptcy Code provides:

                (i) If the court dismisses a petition under this section other than on
                consent of all petitioners and the debtor, and if the debtor does not
                waive the right to judgment under this subsection, the court may
                grant judgment--
                         (1) against the petitioners and in favor of the debtor for--
                                 (A) costs; or
                                                  5

Case 5:18-bk-01968-RNO          Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                Desc
                                Main Document    Page 5 of 10
                               (B) a reasonable attorney’s fee . . .

11 U.S.C. § 303(i)(1).

       It has been noted that the majority rule is that, typically, a judgment for costs and fees is

entered upon the dismissal of an involuntary petition. In re Skyworks Ventures, Inc., 431 B.R.

573, 576 (Bankr. D.N.J. 2010); In re Silverman, 230 B.R. 46, 50-51 (Bankr. D.N.J. 1998). I

conclude that the majority rule is consistent with the statutory language of § 303(i). Here, the

Involuntary Petition has been dismissed and Ruetimann clearly has not waived her right to seek a

judgment for costs and fees. As noted above, attached to the Request for Judgment were

itemizations of the professional fees and costs sought by Ruetimann. Topfer has not challenged

any of the professional fees or costs.

       I reviewed the time entries and the amounts charged by Attorney Borland, Ruetimann’s

divorce counsel. I find that the charges are reasonable and commensurate with the value of the

services provided and the nature and needs of this case. My judgment will include an award of

$710.00 for Attorney Borland’s services.

       I also reviewed the time entries and amounts charged by Doran & Doran, P.C.,

Ruetimann’s bankruptcy counsel. I find that the charges are reasonable and commensurate with

the value of the services provided and the nature and the needs of this case. My judgment will

include an award of $1,788.00 for Doran & Doran’s services.

       Further, I reviewed the time entries and amounts charged by Ms. von Schmeling,

Ruetimann’s agent under a power of attorney. Generally, I find the charges to be reasonable and

commensurate with the value of the services provided and the nature and the needs of this case.

However, I note that for the June 13, 2018, show cause hearing, Ms. von Schmeling charged two

hours at $140.00 per hour. Attorney Borland charged .8 of an hour for that hearing, as did Doran

& Doran. I will reduce the time charges sought by Ms. von Schmeling by 1.2 hours. The Request




                                                  6

Case 5:18-bk-01968-RNO          Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                 Desc
                                Main Document    Page 6 of 10
for Judgment sought $2,030.00; this will be reduced by $168.00. My judgment will include an

award of $1,862.00 for Ms. von Schmeling’s services.

       The total costs and fees awarded are $4,360.00.

       Ruetimann also seeks to recover punitive damages from Topfer. Such a recovery requires

an additional showing; that Topfer “filed the petition in bad faith.” 11 U.S.C. § 303(i)(2). I will

address the question of punitive damages next.

       C.      Request for Punitive Damages

       Punitive damages are generally awarded to punish a party for his outrageous conduct and

to deter him, and others like him, from engaging in similar conduct in the future. In assessing

punitive damages, the fact finder can consider the character of the party’s acts. It can also

consider the nature of and the extent of harm suffered by the injured party. The fact finder also

can properly consider the wealth of the party against whom punitive damages are sought. Neal v.

Carey Canadian Mines, Ltd., 548 F.Supp. 357, 375 (E.D. Pa. 1982) (denying motion for

judgment n.o.v. for asbestos exposure liability). Punitive damages may also be imposed to deter

the wrongdoer, and others like him, from engaging in similar conduct in the future. In re

Frankel, 391 B.R. 266, 275 (Bankr. M.D. Pa. 2008).

       In the Bankruptcy Code, Congress allowed for the imposition of more severe sanctions

when an involuntary petition is dismissed, and it was filed in bad faith:

               (i) If the court dismisses a petition under this section . . .
                        (2) against any petitioner that filed the petition in bad
                        faith, for--
                                (A) any damages proximately caused by such filing;
                                or
                                (B) punitive damages.

11 U.S.C. § 303(i)(2) (emphasis added).

       Thus, when an involuntary petition is filed in bad faith, that can lead to dismissal of the

petition, and to the imposition of punitive damages. Whether the involuntary petition was filed in



                                                  7

Case 5:18-bk-01968-RNO          Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                 Desc
                                Main Document    Page 7 of 10
bad faith is determined by considering the totality of the circumstances. Forever Green, 804 F.3d

at 336.

          The totality of the circumstances inquiry is a fact intensive review and a court may

properly consider:

                 A number of factors, including, but not limited to, whether: the
                 creditors satisfied the statutory criteria for filing the petition; the
                 involuntary petition was meritorious; the creditors made a
                 reasonable inquiry into the relevant facts and pertinent law before
                 filing; there was evidence of preferential payments to certain
                 creditors or of dissipation of the debtor’s assets; the filing was
                 motivated by ill will or a desire to harass; the petitioning creditors
                 used the filing to obtain a disproportionate advantage for
                 themselves rather than to protect against other creditors doing the
                 same; the filing was used as a tactical advantage in pending
                 actions; the filing was used as a substitute for customary debt-
                 collection procedures; and the filing had suspicious timing.

Id.

          In Forever Green, the Third Circuit found that the bankruptcy court did not abuse its

discretion in finding that the petitioning creditor filed the involuntary petition in bad faith. The

bankruptcy court found that the involuntary petition was filed as a litigation strategy in order to

force the payment of a claim held by the creditor’s company and to deter the putative debtor

from pursuing its claim against the petitioning creditor’s company. Id.

          Numerous factors concerning the Involuntary Petition lead me to conclude that it was

filed in bad faith. I have already noted several of the many deficiencies which led to me to

conclude that the Involuntary Petition was facially invalid. I also reiterate my finding that Topfer

failed to make a reasonable inquiry into the pertinent law before he filed the Involuntary Petition.

          The timing of the filing of the Involuntary Petition evidences Topfer’s misuse of the

bankruptcy process as a litigation tactic to delay the conclusion of the Divorce Action. A

Master’s Report and Recommendation was filed in the state court on March 20, 2018. Topfer

filed Exceptions to the Master’s Report and a hearing on his Exceptions was scheduled for June

7, 2018. Topfer, 587 B.R. at 631. Topfer’s own Chapter 7 petition, and the Involuntary Petition,
                                                    8

Case 5:18-bk-01968-RNO            Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                 Desc
                                  Main Document    Page 8 of 10
were filed on May 9, 2018. Further, the adversary proceeding – where Topfer sought to remove

the Divorce Action to this Court – was filed on June 6, 2018.

       I find that the Involuntary Petition was filed to delay a decision in the Divorce Action

concerning the equitable distribution of the marital assets between Topfer and Ruetimann. I also

find that the Involuntary Petition was improperly filed in a vain attempt by Topfer to gain an

advantage over Ruetimann in the Divorce Action.

       Topfer magnified the harm caused by the Involuntary Petition when he filed the

Reconsideration Motion. This filing increased Ruetimann’s attorney’s fees and costs. The

Reconsideration Motion also lengthened the time during which Ruetimann had to suffer the

worry and uncertainty caused by the filing of the Involuntary Petition against her.

       One of the purposes of punitive damages is to deter similar bad acts in the future. The

deterrence should be directed not only against the petitioning creditor, but also against others

who might consider similar actions in the future. In re Fox Island Square Partnership, 106 B.R.

962, 968 (Bankr. N.D. Ill. 1989); In re McDonald Trucking Co., Inc., 74 B.R. 474, 482 (Bankr.

W.D. Pa. 1987).

       Throughout this proceeding, Topfer has neither taken responsibility, nor apologized for,

the deficient Involuntary Petition which he filed. I find that the assessment of punitive damages

here can serve the dual purposes of specific and general deterrence.

       I do not have a significant record concerning Topfer’s ability to pay punitive damages.

However, the schedules in his Chapter 7 case show significant, apparent equity in two improved

real properties owned jointly by Topfer and Ruetimann. Further, Ruetimann’s counsel has

continuously maintained that any damages awarded by this Court can lead to an appropriate

adjustment when the state court finally determines equitable distribution in the Divorce Action.

       In light of all of the above findings and based upon the bad faith filing of the Involuntary

Petition, I award Ruetimann punitive damages against Topfer in the amount of $2,000.00.

                                                 9

Case 5:18-bk-01968-RNO         Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55                 Desc
                               Main Document    Page 9 of 10
IV.    CONCLUSION

       Consistent with the foregoing, judgment will be entered in favor of Ruetimann and

against Topfer in the amount of $4,360.00 for attorney’s fees and costs. My judgment will also

include an award in favor of Ruetimann and against Topfer in the amount of $2,000.00 for

punitive damages.




January 3, 2019




                                               10

Case 5:18-bk-01968-RNO        Doc 40 Filed 01/03/19 Entered 01/03/19 13:44:55              Desc
                              Main Document    Page 10 of 10
